Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 01, 2015

The Court of Appeals hereby passes the following order:

A15I0150. BRANDSMART USA OF GA, LLC, et al. v. MICHAEL DENNY AS
     ADMINISTRATOR OF THE ESTATE OF JASON DENNY.

      BrandsMart USA of GA, LLC, et al. (“BrandsMart”), defendants in the case
below, seek immediate review of a trial court order which, inter alia, granted partial
summary judgment to the plaintiff. BrandsMart filed both a notice of direct appeal
and, in an abundance of caution, this application for interlocutory review.
      Pursuant to OCGA § 9-11-56 (h), the grant of summary judgment on any issue
or as to any party is reviewable by direct appeal. Olympic Dev. Group v. American
Druggists’ Ins. Co., 175 Ga. App. 425 (1) (333 SE2d 622) (1985). Thus, the order
that BrandsMart seeks to appeal is directly appealable and is not subject to the
interlocutory appeal requirements. In addition, all rulings within that order and any
other non-final rulings entered in the case may be challenged as part of such a direct
appeal. See OCGA § 5-6-34 (d); Southeast Ceramics v. Klem, 246 Ga. 294, 295 (1)
(271 SE2d 199) (1980).
      Ordinarily, when a party files a timely application for interlocutory review of
an order that is subject to direct appeal, we will grant the application. See Spivey v.
Hembree, 268 Ga. App. 485, 486, n.1 (602 SE2d 246) (2004). Here, however,
BrandsMart has already filed a notice of appeal from the trial court’s order.
Accordingly, this application is superfluous and is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     04/01/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.